Name: 1999/542/EC: Commission Decision of 28 July 1999 concerning protective measures with regard to imports of certain animals from Bulgaria due to an outbreak of bluetongue (notified under document number C(1999) 2492) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  trade;  Europe;  health;  tariff policy;  agricultural activity
 Date Published: 1999-08-06

 Avis juridique important|31999D05421999/542/EC: Commission Decision of 28 July 1999 concerning protective measures with regard to imports of certain animals from Bulgaria due to an outbreak of bluetongue (notified under document number C(1999) 2492) (Text with EEA relevance) Official Journal L 207 , 06/08/1999 P. 0033 - 0033COMMISSION DECISIONof 28 July 1999concerning protective measures with regard to imports of certain animals from Bulgaria due to an outbreak of bluetongue(notified under document number C(1999) 2492)(Text with EEA relevance)(1999/542/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991, laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18 thereof,(1) Whereas outbreaks of bluetongue have been confirmed, on July 1999, in the region of Bourgas in Bulgaria;(2) Whereas the situation is capable of constituting a grave danger to animal health within the Community;(3) Whereas it is necessary therefore to prohibit the importation of animals of bovine, ovine, and caprine species originating in Bulgaria;(4) Whereas some measures must be taken in order to ensure that live animals of bovine, ovine and caprine species do not pass through the part of Bulgaria comprising the provinces of Bourgas, Jambol, Sliven, Starazagora, Hasskovo and Kardjali;(5) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee;HAS ADOPTED THIS DECISION:Article 1(a) Member States shall not authorise the importation of live animals of bovine, ovine and caprine species originating in Bulgaria.(b) Member States receiving live animals of bovine, ovine and caprine species which have been transported via the territory of Bulgaria, shall ensure that the animals have not passed through the part of Bulgaria comprising the provinces of Bourgas, Jambol, Sliven, Starazagora, Hasskovo and Kardjali.Article 2This Decision is addressed to the Member States.Done at Brussels, 28 July 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.